     Case 2:18-cv-03041-JAM-DB Document 45 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH GERMAIN,                                  No. 2:18-cv-3041 JAM DB P
12                        Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE
14    J. JANAM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendants violated his rights by harassing him and filing false

19   disciplinary reports, which resulted in the loss of good time credits and other privileges.

20          On April 30, 2020, defendants filed a motion for summary judgment pursuant to Rules

21   12(b)(6) and 56 of the Federal Rules of Civil Procedure. (ECF No. 40.) Plaintiff has not filed an

22   opposition to the motion. On June 1, 2020 plaintiff filed a notice of change of address.

23   Accordingly, the court directed defendants to reserve their summary judgment motion and

24   indicate when they had complied with the court’s order. (ECF No. 43.) Defendants filed their

25   notice of compliance on August 7, 2020. (ECF No. 44.) The time for filing an opposition has

26   passed, and plaintiff has not filed an opposition or sought additional time to file an opposition.

27          Local Rule 230(l) provides in part: “Failure of the responding party to file written

28   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to
                                                        1
      Case 2:18-cv-03041-JAM-DB Document 45 Filed 12/29/20 Page 2 of 2


 1   the granting of the motion . . . .” Accordingly, the court will direct plaintiff to show cause in

 2   writing why defendants’ summary judgment motion should not be granted.

 3             For the foregoing reasons, IT IS HEREBY ORDERED that within thirty days of the date

 4   of this order, plaintiff shall either file an opposition to defendants motion for summary judgment

 5   or show cause in writing why this case should not be dismissed for failure to file an opposition to

 6   the summary judgment motion. Failure to comply with this order may result in a

 7   recommendation that this action be dismissed.

 8   Dated: December 28, 2020

 9

10

11

12

13

14

15

16

17

18

19   DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/germ3041.osc
20
21

22

23

24

25

26
27

28
                                                        2
